DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 3/18/2021.
Claims 1-10 have been examined and are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Dependent claim 6 appears to be limited by the following recitations: “determining whether the leader's funds value is sufficient; determining whether the leader's credit value is sufficient; determining whether the rebate is sufficient.” However, the examiner notes the term “sufficient” is a relative term. Because applicant’s original disclosure does not illuminate nor provide guidance to a person of ordinary skill in the art as how to determine whether a rebate, etc… is deemed “sufficient” this claim is vague and indefinite. Accordingly, the claims are rejected under 35 U.S.C. 112 2nd because the scope of the claim is indefinite.
Examiner further notes, adhering to the guidelines of MPEP 2173.06(II), the Examiner acknowledges that all words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art. However, when the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible. 
First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. 
Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
In the present set of claims (filed 3/18/2021), the Examiner finds that a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims exists. Therefore, a rejection under 35 U.S.C. 103 is not made because, as shown in the 35 USC § 112 rejections provided above, speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. Again, see In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claim 1: 
curating a list of qualified purchases based on the at least one transaction detail record 
calculating an average monthly qualified spending for each member;
assigning at least one prime member as a leader of at least one of a plurality of groups, each group having a number of members;
calculating a rebate;
rewarding the rebate to the leader. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the g steps, as drafted, are simply business decisions in managing a multi-level-marketing business. Furthermore, the various steps are not functionally related to each-other in the claims – e.g. assignment of a leader is not predicated upon any other step but instead appears to be isolated. Similarly, there is no functional relationship claimed between the reward calculation and any other step except that such reward is provided, at least, to the leader. Additionally, the mere nominal recitation of a generic computer hardware (e.g. “a processor” and a “relational database”) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (i.e. in this case a multi-level-marketing scheme), or serve as extra-solution activity such as data-gathering and data-storage. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “assigning one of a plurality of loyalty cards to at least one prime member; creating an account for the at least one prime member; maintaining a relational database of a plurality of member records on a memory unit; for at least one member, one of the at least one prime member, maintaining a relation with at least one other member, referenced as a referred member, where the prime member and referred member are each a member; in the relational database of member records, maintaining a relation between each of the at least one prime member and at least one organization entity; receiving from a merchant at least one transaction detail record, the transaction detail record comprising information of a transaction between the merchant and a member; assigning each referred member to one of a plurality of loyalty cards; creating an account for each referred member”
However, these steps do not present a technical solution to a technical problem. Instead, these steps are extra-solution activity and data-gathering steps – e.g. Applicant’s invention is not a novel or new technique for “assigning” a loyalty card/number to a member, nor storing relationships between members in a multi-level-marketing system (e.g. applicant did not invent relational databases nor are the claims directed towards improvements in such database structures), nor is applicant’s invention a new or novel “database” nor any particular new or novel method of “receiving” transaction records from a merchant. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof. 
For example, dependent claim 2 recites the following: “the method of claim 1, where each group has a capacity of twenty members.” However, a description of the group size of a multi-level-marketing scheme is not technical in nature and is instead found to be a business decision and part of the abstract idea. As such, this is not significantly more than the already identified abstract idea.
 As another example, dependent claim 3 recites the following: “…calculating an average monthly qualified spending of each referred member; and assigning each referred member to one of the plurality of groups by comparing the average monthly qualified spending of each referred member to the average monthly qualified spending of each prime member.” However, note that there is no particular relationship or threshold stipulated for the comparison and it is not clear what metric is important for determining into which group a member is placed. This only lends to the abstractness of the claimed feature and as such it is not found to be significantly more than the already identified abstract idea. There is no improvement or technical solution found herein.
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the identified judicial exception into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claims were considered as merely serving to “link” the idea to a field of use, or “aply” the idea using generic computer components (i.e. “via a processor” and use of a “relational database”) or insignificant extra-solution activity such as gathering and storing data (e.g. assigning…; creating accounts…; maintaining relationships between data…; receiving transaction records…, etc…) which do not integrate the method of organizing human activity into a practical application.  the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5 are rejected under 35 U.S.C. 103 as obvious over Allos et al. (US 7,912,751 B1; hereinafter, "Allos") in view of Urso (US 2012/0010926 A1; hereinafter, "Urso").
Claim 1:
Pertaining to claim 1, Allos teaches the following:
A method of a consumer loyalty reward program, the method comprising: 
assigning one of a plurality of loyalty cards to at least one prime member (Allos, see at least Fig. 2 e.g. #204 and [5:20-25], “Loyalty system customers are given [assigned] referral cards [loyalty cards] to use to refer family & friends…”); 
creating an account for the at least one prime member (Allos, see at least Fig. 1 e.g. #102 e.g.: “Enroll into a customer loyalty program”; see also at least [6:60-65] e.g.: “account profile” and [7:20-30] e.g.: “An exemplary method of the multi-level referral based loyalty system is described in FIG. 8. The method begins by capturing contact information for new customer 804 into the loyalty system. Also, assigning a unique customer identifier for the new customer 806 used to refer new customers and inputting a referral ID, if provided, to link new customer to an
existing customer 808…”); 

    PNG
    media_image1.png
    819
    780
    media_image1.png
    Greyscale
maintaining a relational database of a plurality of member records on a memory unit (Allos, see at least Fig. 9 and [7:30-9:15], e.g. “A loyalty system customer may establish a referral network, wherein his direct referrals are linked to his account profile.” and note “Member directory 960”; profiles and links thereto are stored. Although not explicitly stated, Examiner notes that relational databases were one of a finite number of known data storage solutions before the effective filing date of the claimed invention and use of such was within the level of skill of one of ordinary skill in the art. Therefore, it would have been obvious to try storing Allos’ disclosed “profiles” [member records of account information] and the relationships between such profile data within a relational database because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is Obvious to try.)
for at least one member, one of the at least one prime member, maintaining a relation with at least one other member, referenced as a referred member, where the prime member and referred member are each a member (Allos, see at least [6:60-65] e.g.: “A loyalty system
customer may establish a referral network, wherein his direct referrals are linked to his account profile.”); 
in the relational database of member records, maintaining a relation between each of the at least one prime member and at least one organization entity (Allos, see at least Fig. 9 and associated disclosure, e.g. [7:30-9:15], teaching the loyalty system includes member profiles 964 as well as merchant profile(s) 966; the system may be a single merchant loyalty system, as per Fig. 4 and associated disclosure, or a multi-merchant loyalty system using a central server architecture as per Fig. 5, etc…); 
receiving from a merchant at least one transaction detail record, the transaction detail record comprising information of a transaction between the merchant and a member (Allos, see at least Fig. 4 and [5:48-6:20], teaching: e.g. “…The point of sale system 402 captures the customer transaction …[The thin client application 410 sends] the customer transaction data. The thin client application 410 communicates the customer transaction by means of TCP/IP communication link 412 to the internet 414. The internet 414 also communicates the customer transaction by mean of TCP/IP communication link 416 to the respective application server 418 for processing...”); 
assigning each referred member to one of a plurality of loyalty cards (Allos, see at least Fig. 2 e.g. #204 and [5:20-25], “Loyalty system customers are given [assigned] referral cards [loyalty cards] to use to refer family & friends…”; a customer may be a referred member via another customer member); 
creating an account for each referred member (Allos, see at least Fig. 1 e.g. #102 e.g.: “Enroll into a customer loyalty program”; see also at least [6:60-65] e.g.: “account profile” and [7:20-30] e.g.: “An exemplary method of the multi-level referral based loyalty system is described in FIG. 8. The method begins by capturing contact information for new customer 804 into the loyalty system. Also, assigning a unique customer identifier for the new customer 806 used to refer new customers and inputting a referral ID, if provided, to link new customer to an existing customer 808…”); 
curating a list of qualified purchases based on the at least one transaction detail record (Allos, see at least [6:55-60] teaching e.g.: “Current customers earn incentives, wherein incentives may be points, miles, prizes, rebate, discount, etc. based on their eligible purchases [qualified purchases] and on eligible purchases [qualified purchases] of referral business earned within their referral network...”; and per at least [9:37-40] teaching: “…generate business reports in regards to customer profiles, customer purchases, etc,…”; although Allos may not explicitly mention a “list” of his eligible purchases [qualified purchases], it is nonetheless that Allos tracks such total of eligible purchases and therefore there is motivation to implement some form of storage to enable Allos’ teachings, and Examiner finds that “lists” were one of a finite number of known data storage solutions to track such information before the effective filing date of the claimed invention and use of such a list was within the level of skill of one of ordinary skill in the art. Therefore, it would have been obvious to try storing Allos’ disclosed “eligible purchases” [qualified purchases] in the form of a “list” because per MPEP 2143(I) (E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is Obvious to try.); 
Although Allos teaches the above limitations, Allos may not teach all the nuances as recited below. However, regarding these features, Allos in view of Urso, also directed towards MLM techniques, teaches the following:
calculating, via a processor, an average monthly qualified spending for each member (Urso, see at least [0025]- [0029] regarding “compensating an MLM multi-level-marketing participant”; e.g.: “…to earn certain compensation the participant 12 must be active. In certain embodiments, the participant 12 is active if he has a minimum PV personal volume [qualified spending], such as 100, over a predetermined time period, for example four weeks [monthly]…”);
assigning at least one prime member as a leader of at least one of a plurality of groups, each group having a number of members (Urso, see at last [0028] teaching: members downline of a participant may be referred to as the participant’s group; therefore, in this manner, the participant is a leader of such group; and per Urso at [0038], e.g.: “…The team leader bonus may be earned if the participant is active and qualified with a threshold in PV personal volume, such as 100 units. If these conditions are met, the participant may be eligible to earn a specific amount each time a member personally sponsored by the participant 12 reaches a new rank in the multi-level-marketing organization…”; here the participant earns a “leader bonus”, in part, for activities of members of his group); 
calculating a rebate (Urso, see at least [0038] teaching: participant 12 may earn a “team leader bonus [rebate]…”) and 
rewarding the rebate to the leader (Urso, see at least [0038] teaching: “For example, the participant 12 may earn a $25 bonus….”; i.e. the bonus [rebate] is earned and provided to the participant who leads a group of downline members).  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Urso (directed towards the aforementioned MLM multi-level-marketing compensation techniques) which are applicable to a known base device/method of Allos (already directed towards an MLM multi-level-marketing compensation system/method) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Urso to the device/method of Allos because Allos and Urso are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 3:
Allos/Urso teaches the limitations upon which this claim depends. Furthermore, Allos in view of Urso teaches the following:
The method of claim 1, further comprising: calculating an average monthly qualified spending of each referred member (Urso, see at least [0025]- [0029] regarding “compensating an MLM multi-level-marketing participant”; e.g.: “…to earn certain compensation the participant 12 must be active. In certain embodiments, the participant 12 is active if he has a minimum PV personal volume [qualified spending], such as 100, over a predetermined time period, for example four weeks [monthly]…”; the participant may have been referred by another participant, thus the participant may be a referred member.); 
Although Urso teaches the above limitations and, as shown supra, teaches a participant is considered “active” when his PV personal volume [qualified spending] as compared to a minimum, is equal to or exceeds such minimum, Urso may not explicitly teach how this minimum is established nor teach, in a single embodiment, all of the nuances of the following limitation. However, the following feature is found to be rendered as obvious when considering the teachings of Urso as a whole, as follows: and assigning each referred member to one of the plurality of groups by comparing the average monthly qualified spending of each referred member to the average monthly qualified spending of each prime member (Urso, see also at least [0031] teaching, e.g.: “rank generally refers to sales and recruiting goals achieved by a member.” And “As members move up in rank, they may be required to meet higher minimum values of GV and/or have distributors [referred members] that have higher ranks in one/or more of the legs of their enrollment or placement trees…”; Examiner understands “higher rank” to refer to a comparison of the rank of the distributor [referred member] to that of the member [leader], where . In view of these teachings, the Examiner finds that there is some teaching or motivation to compare ranks of a member [leader] with the rank of a distributor [referred member], where “rank generally refers to sales and recruiting goals achieved by a member” and therefore rank is a proxy for minimum values of PV and/or GV [qualified spending]. Furthermore, because Urso has also been shown to teach at e.g. [0029] that a “…participant 12 is active if he has a minimum PV personal volume [qualified spending], such as 100, over a predetermined time period, for example four weeks [monthly]…”, the examiner finds, in view of the teachings at [0031], that it would be obvious to try using as the “minimum value of PV”, which Urso requires for a participant to be considered “active”, as the monthly PV [qualified spending] of the upline group leader. Thus, a referred member may be considered as an “active” member of a member’s [leader’s] group [i.e. assigned to one of the plurality of groups] via comparison to the monthly PV of the leader [prime member]; i.e. only members who have a monthly PV equal to or exceeding the leader’s monthly PV are considered active members of his group thus providing one solution to enable the disclosure at [0029] of “To be qualified, the participant 12 may be required to have at least one personally sponsored and active member in each of his left and right legs 30 and 32 of his placement tree 19 (FIG. 2).” And because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
    
Claim 4:
Allos/Urso teaches the limitations upon which this claim depends. Furthermore, Allos in view of Urso teaches the following:
The method of claim 3, further comprising: calculating an individual average qualified spending ("iAMS") by:   

    PNG
    media_image2.png
    43
    188
    media_image2.png
    Greyscale

where nxMS is the monthly qualified spending of a member and y is the number of members  (Urso, see at least [0028]-[0031] teaching e.g.: “…The collective [summation of] personal volume [nxMS] of members downline of a participant may be referred to as the participant's group volume ("GV"). Thus, for example, as shown in FIG. 2, if members 14a and 14c each have a PV of 200 over a given time period [e.g. monthly], then participant 12 may be determined to have a 400 GV in his left leg 30 of his placement tree 19… any suitable value of bonus caps and any suitable percentage of sales may be used in computing compensation according to the present disclosure.”; predetermined time period may be “for example four weeks” [monthly]; the difference between the teachings of Allos / Urso and the limitation in question is only that Urso may not explicitly teach “average”. However, as taking the average is within the level of ordinary skill in the art before the effective filing date of the claimed invention and Urso does teach “any suitable value of bonus caps and any suitable percentage of sales may be used in computing compensation according to the present disclosure...”, the Examiner finds that there is motivation to try adjustments to Urso’s compensation scheme which are within the level of ordinary skill in the art, such as using the average instead of the aggregate of “the participant’s group volume GV” because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).
  
Claim 5:
Allos/Urso teaches the limitations upon which this claim depends. Furthermore, Allos in view of Urso teaches the following:
The method of claim 4, where the rebate is calculated by: 18Attorney Docket No.: ZBogo-0203US-CIP  

    PNG
    media_image3.png
    57
    172
    media_image3.png
    Greyscale

where R is the rebate, nLMS is the leader's qualified monthly spending, and c is a constant  (Urso, see at least [0031]-[0038] teaching e.g. “The team bonus may be 10% [(y)*(c)] of the group volume [iAMS] ” and “…a team leader bonus [rebate]. Each of these bonuses may be earned if a participant achieves a certain threshold of PV and/or GV…”; and “in certain embodiments, any suitable value of bonus caps and any suitable percentage of sales may be used in computing compensation according to the present disclosure”; In view of these teachings, the Examine finds that there is motivation to try capping Urso’s “team leader bonus [rebate]” at Urso’s member’s monthly PV [qualified monthly spending] because Urso teaches “any suitable value of bonus caps” may be used in computing compensation and one would be motivated to tie the bonus to the member’s PV in some manner to incentivize the member to increase their PV which would be beneficial to the MLM. Furthermore, in view of these teachings, the Examiner finds that there is motivation to try computing Urso’s “team leader bonus [rebate]” similar to the computation of Urso’s “team bonus”, e.g. as some percentage of GV group volume [iAMS] weighted by the number of people in the group because doing so would incentivize the group leader to influence the group to produce a higher GV per number of group members and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).
  
Claim 2 is rejected under 35 U.S.C. 103 as obvious over Allos in view of Urso further in view of Christensen (US 2021/0287240 A1; hereinafter, "Christensen").

Claim 2:
Although Allos/Urso teaches the limitations upon which this claim depends, they may not teach the nuances as recited below. However, regarding this feature, Allow in view of Christensen teaches the following:
The method of claim 1, where each group has a capacity of twenty members (Christensen, see at least [0003] teaching e.g.: “There are many compensation plans that are known and used in network marketing companies, also known as multi-level marketing (MLM) companies. These are used to compensate distributors who sell the products in the MLM
companies. The compensation plans are built on the premise that a distributor is paid not only for what he or she can sell, but also what his network can sell. Known compensation plans include matrix plans and binary plans. In binary plans, a primary distributor is allowed a limited number (i.e., 2) of front line distributors,…”; in view of these teachings, the Examiner finds there is motivation to try different number of limited front line distributors for each primary distributor, such as 20. Therefore, it would have been obvious before the effective filing date of the claimed invention to have tried limiting the group of a primary distributor to 20 because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)
Therefore, the Examiner understands that the limitation in question is merely applying a known variation of a technique of Christensen (directed towards limiting the group size of a primary distributor in a MLM company) which is applicable to a known base device/method of Allos (already directed towards structure of MLM companies and compensation of members) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Christensen to the device/method of Allos because Allos and Christensen are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7-8 are rejected under 35 U.S.C. 103 as obvious over Allos in view of Urso further in view of Cheng Kang (US 10,325,208 B2; hereinafter, "Kang").

Claim 7:
Although Allos/Urso teach the limitations upon which this claim depends, they may not teach the below recited nuance. However, regarding this feature, Allos in view of Kang teaches the following:
The method of claim 1, where each referred member becomes a new prime member after a pre-determined period of time (Kang, see at least [13:35 – 14:16], teaching e.g.: “…periodical positions' re-assignment, illustrations here would use age range interval tabulation: g and h in FIG. 6 drawing: 6/8, which age range fall between: 72 to 80 and 81 to 90 respectively… Those leveraging contributors second oldest in age within the age range interval tabulation (for instance, all age: 79 leveraging contributors in age range interval tabulation: g) would be moving upward to be assigned a new position at the top of age range interval tabulation: g. These would similarly apply to every others age range interval tabulation. Given the position assignment prioritizing process performed periodically, it would practically re-assign every leveraging contributor in the multi-levels tree systems into a new position and subsequently release every leveraging contributor from their contributing position, to resume respective scheduled qualifying positions….”).  
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kang which is applicable to a known base device/method of Allos to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kang to the device/method of Allos because Allos and Kang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 8:
Allos/Urso/Kang teach the limitations upon which this claim depends. Furthermore, Allos in view of Kang teaches the following:
8. The method of claim 7, where each new prime member is assigned as a leader of one of the plurality of groups (Kang, see at least [13:35 – 14:16], teaching e.g.: “…periodical positions' re-assignment, illustrations here would use age range interval tabulation: g and h in FIG. 6 drawing: 6/8, which age range fall between: 72 to 80 and 81 to 90 respectively… Those leveraging contributors second oldest in age within the age range interval tabulation (for instance, all age: 79 leveraging contributors in age range interval tabulation: g) would be moving upward to be assigned a new position at the top of age range interval tabulation: g. These would similarly apply to every others age range interval tabulation. Given the position assignment prioritizing process performed periodically, it would practically re-assign every leveraging contributor in the multi-levels tree systems into a new position and subsequently release every leveraging contributor from their contributing position, to resume respective scheduled qualifying positions….”).  
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kang which is applicable to a known base device/method of Allos to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kang to the device/method of Allos because Allos and Kang are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
 
Claims 9-10 are rejected under 35 U.S.C. 103 as obvious over Allos in view of Urso further in view of Official Notice.

Claim 9:
Although Allos/Urso teach the limitations upon which this claim depends, and Urso teaches, e.g. per [0003] that distributors may purchase products at wholesale price e.g. $300 [contribution to a future spending account] and then re-sell them in the future, which implies a form of spending account (i.e. profits are not realized until product is resold and bonus tied to profits are not tabulated until profits are realized), Allos and Urso may not explicitly teach this constitutes a “future spending account”. Nonetheless, regarding this feature, Allos in view of Official Notice teaches the following:
The method of claim 1, where each member may contribute funds to a future spending account (Examiner takes Official Notice of the following facts: Future Spending accounts were an old and well known financial instrument before the effective filing date of the claimed invention, e.g. government health spending accounts which allow users to pay into the account and then withdraw in the future to pay for qualified medical and health expenses, with a benefit to the user being for example no taxes on money paid into and withdrawn from the account, and a benefit to the company or third party being use of such funds for investment while such funds are in the account, etc…)
Therefore, in view of these teachings, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to have provided such an account for Allos’ and/or Urso’s members to implement their wholesale purchases, thereby paying into an account, and then withdrawing on such account in the form of product to be re-sold when selling to a referral customer, etc… where each member may contribute funds to such an account for purchasing product from the MLM company because per MPEP 2143(I) (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious).  

Claim 10:
Allos/Urso in view of Official Notice teach the above limitations upon which these claims depend. Furthermore, Allos in view of Urso teaches the following:
The method of claim 9, where the contributions to the future spending account are included in the calculation of a qualified monthly spending (“Urso, see at least [0003] in view of at least [0028], teaching e.g.: “…For example, sales personally attributed to a member may be measured in units of personal volume ("PV") [qualified monthly spend]. A personal volume unit may approximate the profit earned on the sale of an item. For example, if a member of the multi-level marketing organization purchases a product from the company at a wholesale price of $300 [contribution to the future spending account] and the sales price of the product is $500, the member would earn 200 PV [i.e. contribution including in calculation of qualified monthly spend]….”; note per [0029] PV may be calculated over a predetermined time period for example “four weeks” [monthly].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622